    Case 1:19-cv-04270-PKC-RLM Document 19 Filed 10/09/19 Page 1 of 2 PageID #: 240
                                       AHMAD KESHAVARZ
                                                   Attorney at Law
16 C O U R T S T ., 26 T H F L O O R   W W W .N E W Y O R K C O N S U M E R A T T O R N E Y . C O M   Telephone: (718) 522-7900
B R O O K L Y N , NY 11 241 - 1 026     E-mail: ahmad@NewYorkConsumerAttorney.com                           Fax: (877) 496-7809


      October 9, 2019

      VIA ECF
      Magistrate Judge Pamela K. Chen
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, NY 11201

                Re:    Letter motion for extension of time to respond to DE 16, Defendants’
                Request for Pre-Motion Conference for Partial Dismissal to November 20, 2019
                Galeas v. Houslanger & Associates, PLLC, et al., No. 1:19-cv-4270-PKC-RLM
      Dear Judge Chen:
              This firm represents Plaintiff Ramon Galeas in the above entitled action regarding
      violations of the Fair Debt Collection Practices Act (“FDCPA”), N.Y. General Business Law §
      349, and for conversion. Defendants in this action are a debt collection law firm Houslanger &
      Associates, PLLC and its principal Todd Houslanger (collectively “Houslanger”) and
      Houslanger’s debt collector client Virgo Capital, LLC (“Virgo”), the plaintiff in a state court
      collection lawsuit against Mr. Galeas.
              On July 24, 2019, Plaintiff filed this action against Defendants. Plaintiff alleged, inter
      alia, the Defendants engaged in a four part scheme to 1) acquire for pennies on the dollar
      judgements they knew were likely fraudulent, resulting from false affidavits of merit and false
      affidavits of service; 2) commit debt collection violations in the course of collecting the
      fraudulent judgments; 3) attempting to wear down consumers by obtaining multiple, baseless
      adjournments, and 4) then attempting to dupe, and if not successful, strong-arm deceptive and
      unconscionable Stipulations to vacate that in fact conceal a release of potential FDCPA and other
      claims against the Defendants.
              Plaintiff consented to two requests to by Defendants to enlarge their time to answer or
      otherwise move, first from August 20, 2019 to September 20, 2019 (see DE 14) and then from
      September 20, 2019 to October 4, 2019 (see DE 15). On October 4, 2019, Houslanger filed a
      letter for pre-motion conference to file a motion for partial dismissal (DE 16, “MTD Letter”).
      That same day, Houslanger’s counsel requested a third extension for Virgo to answer or
      otherwise move from October 4, 2019 to November 4, 2019. The Court granted the motion.
              Currently, per your individual rules (¶ 3(A)), Plaintiff’s deadline to respond to the MTD
      Letter is October 11, 2019. As counsel for Houslanger noted in their their third request for an
      extension of Virgo’s time to respond [DE 18], they believe the arguments in their MTD Letter
      “would apply to Virgo as well.”
             Given the apparent likelihood that Virgo will also file a letter seeking a pre-motion
      conference to file a motion to dismiss, and given that Virgo’s deadline to answer or otherwise



                                                                     1
Case 1:19-cv-04270-PKC-RLM Document 19 Filed 10/09/19 Page 2 of 2 PageID #: 241



 move is now November 4, 2019, it would further judicial efficiency if Plaintiff were able to
 respond to both requests at the same time.
       Therefore, Plaintiff seeks to enlarge time to November 20, 2019 1 to file an opposition to
 Houslanger’s MTD Letter and any similar letter filed by Virgo, or to move to file an amended
 complaint as a matter of right pursuant to Fed.R.Civ.P. 15(a)(1)(B).
        Defendant Houslanger consents to this extension. This is Plaintiff’s first request for an
 extension.
         Respectfully,
         /s/
         Ahmad Keshavarz




 1
   The undersigned is tentatively set to take depositions the week of November 4, 2019, will be out of town most of
 the week of November 11, 2019 for a consumer law conference, and has additional matters scheduled in the early
 part of the week of November 18, 2019.


                                                          2
